On Rehearing.
FOSTER, Justice.
It is apparent that the trial judge and the surveyor, on whose survey the judge relied, applied to the situation a mathematical formula for the ascertainment of the lost corner, so that the question really is whether or not there was error in doing so. We find that such formula under the circumstances here disclosed is an established principle of surveying. We- quote as follows from Clark on Surveying and Boundaries, section 349: “When new measurements are made on a single line to determine the position of a lost corner, it will almost invariably happen that such line overruns or falls short of the distance given in the notes. When this is the case, the surveyor should always fix the point by proportional measurement on lines conforming to the original field-notes. There can be no departure from this rule.”
We believe that the foregoing principle has been properly applied in this case, and that the decree of the trial court was without error, which justifies its affirmance.
The application for rehearing is therefore overruled.
BROWN, LAWSON, SIMPSON and STAKELY, JJ., concur.